Per Curiam.
This case involves a distribution of money arising from the sale of property under a senior judgment and execution. The holder of a junior judgment and execution claims the fund upon the ground that the judgment in the older case is void, because at the time of its rendition the defendant therein was insane and confined in the State Sanitarium. Held, that this is not an equity case within the meaning of the constitution declaring the jurisdiction of the Supreme Court. Ga. L. 1916, p. 19; Berrie v. Smith, 97 Ga. 782 (25 S. E. 757) ; Elmore v. Southern Bank & Trust Co., 150 Ga. 811 (105 S. E. 474) ; Hosch v. Smith, 154 Ga. 789 (115 S. E. 646). Accordingly, the ease will he Transferred to the Court of Appeals.

Russell, C. J., absent.